PER CURIAM.
Appellant filed a timely Rule 3.800(b) motion with the lower court on April 13, 2000. Appellant subsequently notified this court that a hearing thereon was scheduled for August 11, 2000. When 60 days passed after the filing of appellant’s motion, the lower court lost jurisdiction and the clerk of the circuit court was required to file a supplemental record. See Kimbrough v. State, 766 So.2d 1255 (Fla. 5th DCA 2000). We reject appellant’s request to relinquish jurisdiction and hold that any order on appellant’s motion entered after the 60 day period is a nullity.
W. SHARP, and PETERSON, JJ., concur.
HARRIS, J., concurs and concurs specially, with opinion.